DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 08 December 2021.
Claims 1, 12, and 20 have been amended.
Claims 5, 16, 21, 25, 28, and 32 have been cancelled.
Claims 1-4, 6-15, 17-20, 22-24, 26, 27, and 29-31 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-4, 6-15, 17-20, 22-24, 26, 27, and 29-31 are allowed.
Claims are renumbered as 1-26.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 12, and 20 are allowed because a search of the prior art of record fail to anticipate or render obvious step of spreading matrix for distributing power evenly among a plurality of subcarriers and applying frequency spreading to transmit data.
The closest art presented were U.S. PGPub. No. 20100080312 to Moffatt et al., U.S. PGPub. No. 20030099304 to Gore et al. and U.S. PGPub. No. 20100202493 to Soliman et al., where disclose the interleaving and mapping data bits to N symbols in plurality of subcarriers.
For claims 2-4, 6-11, 13-15, 17-19, 22-24, 26, 27, and 29-30, they depend on claims 1, 12, and 20 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov